Name: Commission Regulation (EEC) No 1436/91 of 30 May 1991 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff
 Date Published: nan

 31 . 5 . 91 Official Journal of the European Communities No L 137/21 COMMISSION REGULATION (EEC) No 1436/91 of 30 May 1991 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 16 thereof, Whereas a nomenclature for refunds was introduced by Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EEC) No 1255/91 (4) ; whereas the nomenclature should be amended to adjust the minimum content of native starch (CN code 1108) eligible for export refunds ; Whereas experience has shown, that for the sake of simplifying control procedures, the minimum content of native starch eligible for an export refund listed in the nomenclature should be aligned with the minimum content of native starch benefiting from a production refund, established in Commission Regulation (EEC) No 2169/86 of 10 July 1986 laying down detailed rules for the control and payment or the production refunds in the cereals and rice sectors 0, as last amended by Regulation (EEC) No 3056/90 (6); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The description of CN code 1108 of the agricultural product nomenclature for export refunds, as shown in sector 3 of the Annex to Regulation (EEC) No 3846/87, is hereby replaced by that in the Annex to this Regulation . The new footnote (6) is added at the end of sector 3 . Article 2 This Regulation shall enter into force on 1 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12 . 1990, p. 23 . 0 OJ No L 366, 24. 12. 1987, p. 1 . (4) OJ No L 120, 15 . 5 . 1991 , p. 7 . 0 OJ No L 189, 11 . 7. 1986, p. 12 . (6) OJ No L 294, 25. 10 . 1990, p. 13 . No L 137/22 Official Journal of the European Communities 31 . 5. 91 ANNEX CN code Description of goods Product code ' 1108 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 1108 19 10 1108 19 90 Starches ; inulin :  Starches :   Wheat starch :  of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97 %  other (6)   Maize starch :  of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97 %  other (6)   Potato starch :  of a dry matter content of not less than 80 % and a purity in the dry matter of not less than 97 %  other (6)   Manioc starch :  of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97 %  other (6)   Other starches :    Rice starch :  of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97 %   other (6)   Other :  of a dry matter content of not less than 87 % and a purity in the dry matter of not less than 97 %  other (6) 1108 11 00 200 1108 11 00 800 1108 12 00 200 1108 12 00 800 1108 13 00 200 1108 13 00 800 1108 14 00 200 1108 14 00 800 1108 19 10 200 1108 19 10 800 1108 19 90 200 1108 19 90 800 (6) The export refund payable for a basic starch of a lower dry matter, down to a minimum dry matter of 77 % for potato starch and 84 % for all other types of starch and with a minimum purity in the dry matter of 97 %, shall be adjusted by using the following formula : 1 . Potato starch : Actual % dry matter 80 x Export refund ; 2. All other types of starch : Actual % dry matter 87 x Export refund. When a product falling within these subheadings has a dry matter content of less than 77 % for potato starch and less than 84 % for all other types of starch, no export refund shall be paid . When completing customs formalities, the applicant shall state on the declaration provided for this purpose the dry matter content of the product. The dry matter content of starch is determined by the method laid down in Annex II to Commission Regulation (EEC) No 1908/84 (OJ No L 178 , 5 . 7 . 1984 p. 22). The purity of starch is determined using the Ewers modified polarimetric method, as published in Annex I of the Third Commission Directive 72/ 199/EEC.' (OJ No L 123, 29. 5. 1972, p. 6). '